Order entered November 24, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00109-CR

                  RAYMOND OSCAR ROBLEDO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-00555-W

                                     ORDER

      We REINSTATE this appeal.

      We abated for a hearing to determine the status of the trial court’s jury

charge on guilt/innocence. On November 17, 2020, a supplemental reporter’s

record of the hearing was filed; on November 23, 2020, a supplemental clerk’s

record was filed. We ADOPT the trial court’s findings that (1) appellant and the

State agreed the original signed jury charge on guilt/innocence had been lost or

destroyed, (2) each party retrieved from their files identical unsigned copies of the
jury charge on guilt/innocence, and (3) each party agreed that exhibit A was an

exact copy of the charge submitted to the jury at guilt/innocence and, as such,

accurately duplicates with reasonable certainty the original jury charge. That

exhibit is contained in the November 23 supplemental clerk’s record.

      Also before the Court is appellant’s November 19 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by January 4, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Tracy

Homes, Presiding Judge, 363rd Judicial District Court; and counsel for the parties.

                                             /s/   LANA MYERS
                                                   JUSTICE